Case 15-13395-BFK     Doc 72     Filed 06/05/19 Entered 06/05/19 10:54:49          Desc Main
                                 Document     Page 1 of 3

                               UNITED STATES BANKRUPTCY COURT
                                            FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division
        In the Matter of:

        DENNIS WAYNE MORGAN                                   Chapter 13
        AND
        LISA DAWN MORGAN                                      Case No. 15-13395-BFK

                            Debtors

                                OBJECTION TO CLAIM
                           NOTICE OF OBJECTION TO CLAIM
                                        AND
                   NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

        To:                                              Dennis Wayne Morgan
        U.S. Bank Trust National Association, as         Lisa Dawn Morgan
        Trustee of the SCIS Series III Trust             12849 Elk Run Road
        BSI Financial Services                           Midland, VA 22728
        1425 Greenway Drive, Ste. 400
        Irving, TX 75038                                 John C. Morgan, Jr., Esquire
                                                         Attorney for Debtor
        Incorp Services, Inc.                            New Day Legal, PLLC
        Registered Agent for                             98 Alexandria Pike, Ste. 10
        BSI Financial Services                           Warrenton, VA 20186
        7288 Hanover Green Dr.
        Mechanicsville, VA 23111

        Andrew Cecere, Chairman/Pres./CEO
        U.S. Bank Trust National Association
        300 East Delaware Ave., 8th Floor
        Wilmington, DE 19809

        Office of the Secretary
        of the Commonwealth
        1111 East Broad Street, 4th Floor
        Richmond, VA 23219

               You have filed a claim in the amount of $413,450.68 (arrearage of $38,014.15)
        with a Court claim number of 7 in this Chapter 13 case.
               Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to your filed claim
        and asks that the remaining balance be disallowed the Plan confirmed in this case on
        February 6, 2019 provides for the property to be surrendered, relief from the
        automatic stay has been granted by an Order entered August 31, 2018 and no
        claim for the unsecured or deficiency balance has been filed.
Case 15-13395-BFK     Doc 72    Filed 06/05/19 Entered 06/05/19 10:54:49              Desc Main
                                Document     Page 2 of 3

        Objection to Claim, page 2
        15-13395-BFK, Dennis Wayne and Lisa Dawn Morgan

               Your claim may be reduced, modified or eliminated. You should read these
        papers carefully and discuss them with your attorney, if you have one. (If you do not
        have an attorney, you may wish to consult one.)
               If you do not wish the court to grant the relief sought in the motion, or if you want
        the court to consider your views on the motion, then on or before five business days prior
        to the hearing date, you or your attorney must:


               File with the court a written response with supporting memorandum as required by
               Local Bankruptcy Rule 9013-1(H). Unless a written response and supporting
               memorandum are filed and served by the date specified, the Court may deem any
               opposition waived, treat the motion as conceded, and issue an order granting the
               requested relief without further notice or hearing. If you mail your response to the
               court for filing, you must mail it early enough so the court will receive it on or before
               five business days prior to the scheduled hearing. You must mail a copy to the
               persons listed below.

               Attend the hearing to be held on July 25, 2019 at 1:30 p.m. in Courtroom #1 on the
               2nd floor, United States Bankruptcy Court, 200 South Washington Street,
               Alexandria, Virginia 22314. If no timely response has been filed opposing the relief
               requested, the court may grant the relief without holding a hearing.

               A copy of any written response must be mailed to the following persons:

                                      Thomas P. Gorman
                                      300 North Washington Street, Ste. 400
                                      Alexandria, VA 22314

                                      Clerk of the Court
                                      United States Bankruptcy Court
                                      200 South Washington Street
                                      Alexandria, VA 22314
Case 15-13395-BFK     Doc 72    Filed 06/05/19 Entered 06/05/19 10:54:49              Desc Main
                               Document      Page 3 of 3
        Objection to Claim, page 2
        15-13395-BFK, Dennis Wayne and Lisa Dawn Morgan


               If you or your attorney do not take these steps, the court will decide that you do not
        oppose objection to your claim.

        Date: June 5, 2019                                    ___/s/ Thomas P. Gorman _____
                                                              Thomas P. Gorman
                                                              Chapter 13 Trustee
                                                              300 N. Washington St.; Ste. 400
                                                              Alexandria, VA 22314
                                                              (703) 836-2226
                                                              VSB 26421

                                       CERTIFICATE OF SERVICE

                I hereby certify that I have this 5th day of June, 2019, served via ECF to authorized
        users or mailed a true copy of the foregoing Objection to Claim, Notice of Objection, and
        Notice of Hearing to the parties listed in the heading hereof.


                                                              /s/ Thomas P. Gorman ________
                                                              Thomas P. Gorman
